DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Information Disclosure Statements from 12/15/21, 2/15/2022, 3/14/2022 have been considered.
Allowable Subject Matter
Claims 1, 3-5, 8-11, 13-15, and 18-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, all of the prior art of record fails to teach or suggest the limitation of claim 1, a system for facilitating a virtual experience, the system comprising: a communication device configured for: receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle wherein the first sensor data comprises a first location in a first airspace associated with the first vehicle; receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the second sensor data comprises a second location in a second airspace associated with the second vehicle; and transmitting at least one second presentation data to at least one second presentation device associated with the second vehicle; a processing device configured for generating presentation data based, at least in part, on the at least one first sensor data and the at least one second sensor data, wherein the presentation data corresponds to a virtual airspace onto which is mapped the first location of the first vehicle and the second location of the second vehicle; and a storage device configured for storing the at least one second presentation data, wherein the at least one second presentation device comprises a second head mount display the second head mount display comprising a second user location sensor of the at least one second sensor configured for sensing the second user location and a second user orientation sensor of the at least one second sensor configured for sensing the second user orientation. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Brinkman (US20100283635A1), discloses embodiments of a process that are provided suitable for implementation by an avionics display system deployed on a host aircraft and including a monitor. In one embodiment, the process includes the step of receiving air traffic data indicative of a first flight characteristic pertaining to a neighboring aircraft. The first flight characteristic is selected from the group consisting of: (i) the wake turbulence created by the neighboring aircraft, (ii) the current flight plan of the neighboring aircraft, and (iii) the airspace in which the neighboring aircraft's current detection position should reside to ensure that the neighboring aircraft's actual position resides within an airspace currently assigned to the neighboring aircraft. A visual representation of the first flight characteristic is generated on the monitor. 
Another close prior art, Livneh (US20200151958A1), discloses a method and system for displaying augmented reality reflective of environmental features affecting visibility. Characteristics of a virtual object to be displayed on view of scene is determined. Environmental features affecting visibility along a line-of-sight from scene origin to virtual object are detected. When detected feature is at least one non-obstructing feature, its effect on visibility is determined, and virtual object is displayed superimposed onto view of scene such that appearance of virtual object is consistent with determined effect on visibility. When detected feature includes an amorphous obstructing feature, its range and contour is determined, and obstructed portions of virtual object is determined based on difference between range of virtual object and range of amorphous obstructing feature, and virtual object is displayed superimposed onto view of scene such that determined obstructed portions of virtual object appear obstructed in displayed view.
 One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Brinkman and Livneh with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 3-5 and 8-10 are allowed. Likewise, claim 11 and the respective dependent claims 13-15 and 18-20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoon (US 10025096 B2) teaches an apparatus and method for transforming augmented reality information of a head-up display (HUD) for a vehicle. The apparatus for transforming augmented reality information of a head-up display for a vehicle includes a first projection transforming formula generation unit configured to extract a conjugate point by performing feature point matching on a first feature point of a forward recognition image of the vehicle input from a forward recognition camera and a second feature point of a first driver-based viewpoint image input from a driver-based viewpoint camera whose installation position is different from that of the forward recognition camera, and generate a first projection transforming formula; a second projection transforming formula generation unit configured to generate a second projection transforming formula using a straight-line intersection of a second driver-based viewpoint image, which is extracted from a second driver-based viewpoint image input from the driver-based viewpoint camera, and HUD coordinates pre-defined on the HUD; and an augmented reality information transformation unit configured to sequentially apply the generated first and second projection transforming formulas to recognition coordinates of a forward object, which is recognized from the first forward recognition image, to calculate primary and secondary transformation coordinates, and render the secondary transformation coordinates on the HUD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665